ORR, District Judge.
A rehearing was had this 9th day of October, 1911, upon the motion on the part of the defendant to dissolve and vacate the preliminary injunction heretofore granted. The argument on the part of the defendant indicated that it thought the injunction was originally issued by the court upon the theory that the defendant had no right to assert title to its patent or to charge infringement on the part of those using the patent. This was not the intent of the injunction, but it was to restrain the defendant from making threats or warnings against users when the defendant had not complied with the plaintiff’s request that a proceeding to test the validity of the patent should be instituted. The notices sent out contained such Inaguage as the following:
“You may suggest that your contract with the manufacturers protects you from any ultimate damages that we might claim. We only ask you to look into the standing of the people from whom you are buying. We think you will find that 90 per cent, of all of the unlicensed manufacturers are not strong enough to afford any real protection.”
It appears that recently the defendant has eliminated that language from a circular letter which had been prepared and which it was accustomed to send out. The court believes that the injunction, as modified, in accordance with the opinion heretofore filed upon this question, should stand.